1

2

3

4

5
                               UNITED STATES DISTRICT COURT
6
                                      DISTRICT OF NEVADA
7
                                                 ***
8
      DAVID ANTHONY DEAN,                            Case No. 2:19-cv-00129-GMN-PAL
9
                                       Petitioner,
10           v.                                                       ORDER
11
      STATE OF CALIFORNIA,
12
                                   Respondents.
13

14

15          Petitioner has submitted a pleading entitled “Habeas Corpus By State Prisoner.”
16   ECF No. 1.
17          The matter has not been properly commenced because petitioner has neither
18   paid a filing fee for a habeas proceeding ($5.00) nor filed an application to proceed in
19   forma pauperis. See 28 U.S.C. § 1915(a)(1). In addition, under 28 U.S.C. § 1915(a)(2)
20   and Local Rule LSR1-2, a petitioner must attach to his motion to proceed in forma
21   pauperis both an inmate account statement for the past six months and a properly
22   executed financial certificate. The court also notes that petitioner’s submission is not in
23   a recognizable pleading format and is practically illegible.
24          Because petitioner has not met these requirements, this action will be dismissed
25   without prejudice to the filing of a new petition in a new action with a pauper application
26   on the proper form with all required attachments.
27

28
1           IT THEREFORE IS ORDERED that this action is DISMISSED without prejudice

2    to the filing of a new petition in a new action with a properly completed pauper

3    application.

4           IT FURTHER IS ORDERED that a certificate of appealability is DENIED, as

5    jurists of reason would not find the court’s dismissal of this improperly commenced

6    action without prejudice to be debatable or incorrect.

7           IT FURTHER IS ORDERED that the Clerk shall send petitioner two copies each

8    of an application form to proceed in forma pauperis for incarcerated persons and a

9    noncapital Section 2254 habeas petition form, one copy of the instructions for each

10   form, and a copy of the papers that he submitted in this action.

11          IT FURTHER IS ORDERED that the Clerk of Court shall enter judgment

12   accordingly and close this case.

13                     31 day of ________,
            DATED THIS ___       January   2019.

14

15
                                                     UNITED STATES DISTRICT JUDGE
16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 2
